Title: To Alexander Hamilton from Philip Schuyler, 19 October 1780
From: Schuyler, Philip
To: Hamilton, Alexander



Saratoga [New York] Octo: 19th: 1780
Dear Sir

Your favor of the 12 Inst. I had the pleasure to receive last night. Major Carlton as you will have heard has been down to the vicinity of this place at the head of Eight hundred British about two hundred Inlisted tories and as many Indians. Fort Ann and Fort George fell into his hands, he burnt Kings & Queens borough townships and the north part of this district to within five miles of my house; the three months men have Evacuated fort Edward so that I have no body between me and the Enemy except two poor famalies and about one hundred militia with me; on the 17th about 150 of the Enemy burnt balls town which lays about twenty miles below me and about twelve miles west of the road leading to Albany, another party is about 18 miles East of me where they have burnt about ten houses. The very valuable Settlement of Schoharie which lays west of Albany was also Entirely consumed on the 17th Instant. Thus are we surrounded from every quarter and the Inhabitants flying down the Country. I believe my turn will be in a few days unless troops are sent up. Carlton is at Tyconderoga and mount Independance and waits a reinforcement which is moment⟨arily⟩ Expected; my Informant says he Intends a second time to destroy the Settlements on this river as far as to where the Mohawk River falls Into It which is about twenty four miles below this. I most sincerely wish that Some Continental troops were hastened up for the protection of the Country. I Intreated V. Schaick to remain but all 
